MANAGEMENT AGREEMENT
This AGREEMENT made as of the 1st day of April 2019 by and among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF”), CERES TACTICAL
COMMODITY L.P., a New York limited partnership (the “Partnership”) and
NORTHLANDER COMMODITY ADVISORS LLP, a limited liability partnership registered
in England and Wales (“Northlander” or the “Advisor”).
W I T N E S S E T H :
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving capital appreciation; and
WHEREAS, such trading is to be conducted directly or through investment in CMF
NL Master Fund LLC (the “Master Fund”) of which CMF is the trading manager and
Northlander is the advisor; and
WHEREAS, the Fifth Amended and Restated Limited Partnership Agreement dated as
of October 31, 2016, as amended (the “Partnership Agreement”) permits CMF to
delegate to one or more commodity trading advisors CMF’s authority to make
trading decisions for the Partnership, which advisors may or may not have any
prior experience managing client funds; and
WHEREAS, the Advisor claims an exemption from registration as a commodity
trading advisor with the Commodity Futures Trading Commission (“CFTC”) pursuant
to CFTC Rule 4.14(a)(10) and is authorized and regulated by the Financial
Conduct Authority (“FCA”) in the United Kingdom with firm reference number
587706; and
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the National Futures Association (“NFA”); and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
NOW, THEREFORE, the parties agree as follows:
1.          DUTIES OF THE ADVISOR.  (a) For the period and on the terms and
conditions of this Agreement, effective April 1, 2019, the Advisor shall have
sole authority and responsibility, as one of the Partnership’s agents and
attorneys-in-fact, for directing the investment and reinvestment of the assets
and funds of the Partnership, whether directly or indirectly through the Master
Fund, allocated to it from time to time by CMF in commodity interests, including
cleared commodity futures, cleared options on futures and exchange cleared swap
transactions. All such trading on behalf of the Partnership shall be (i) in
accordance with the trading policies set forth in Appendix B attached hereto as
such trading policies may be changed from time to time upon receipt by the
Advisor of prior written notice of such change (the “CMF Trading Policies”), and
(ii) pursuant to the trading strategy selected by CMF to be utilized by the
Advisor in managing the Partnership’s assets.  CMF has initially selected the
Advisor’s Northlander Commodity Program (the “Program”), as described in
Appendix A attached hereto, to manage the Partnership’s assets allocated to it. 
Any open positions or other investments at the time of receipt of such notice of
a change in CMF Trading Policy shall not be deemed to violate the changed CMF
Trading Policy and shall be closed or sold in the ordinary course of trading. 
The Advisor may not deviate from the CMF Trading Policies without the prior
written consent of the Partnership given by CMF.  The Advisor makes no
representation or warranty that the trading to be directed by it for the
Partnership will be profitable or will not incur losses.
1

--------------------------------------------------------------------------------

(b)          CMF acknowledges receipt of the description of the Advisor’s
Program, attached hereto as Appendix A.  All trades made by the Advisor for the
account of the Partnership, whether directly or indirectly through the Master
Fund, shall be made through such commodity broker or brokers as CMF shall
direct, and the Advisor shall have no authority or responsibility for selecting
or supervising any such broker in connection with the execution, clearance or
confirmation of transactions for the Partnership or for the negotiation of
brokerage rates charged therefor.  However, the Advisor, with the prior written
permission (by original, fax copy or email copy) of CMF, may direct any and all
trades in commodity futures and options to a futures commission merchant or
independent floor broker it chooses for execution with instructions to give-up
the trades to the broker designated by CMF, provided that the futures commission
merchant or independent floor broker and any give-up or floor brokerage fees are
approved in advance by CMF.  The Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may enter into swaps and other
derivative transactions with any swap dealer it chooses for execution with
instructions to give-up the trades to the broker designated by CMF, provided
that the swap dealer and any give-up or other fees are approved in advance by
CMF.  All give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (via
EGUS or by original, fax copy or email copy).
(c)          The initial allocation of the Partnership’s assets to the Advisor
shall be made to the Program, as described in Appendix A. In the event the
Advisor wishes to use a trading system or methodology other than or in addition
to the Program in connection with its trading for the Partnership, either in
whole or in part, it may not do so unless the Advisor gives CMF prior written
notice of its intention to utilize such different trading system or methodology
and CMF consents thereto in writing.  In addition, the Advisor will provide five
days’ prior written notice to CMF of any change in the trading system or
methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would require a change in the description of
the trading strategy or methods described in Appendix A to be materially
accurate. 
2

--------------------------------------------------------------------------------

Further, the Advisor will provide the Partnership with a current list of all
commodity interests to be traded for the Partnership’s account, which is
attached as Appendix C to this Agreement, and the Advisor will not trade any
additional commodity interests for such account without providing notice thereof
to CMF and receiving CMF’s written approval.  The Advisor also agrees to provide
CMF, on a monthly basis, with a written report of the assets under the Advisor’s
management together with all other matters deemed by the Advisor to be material
changes to its business not previously reported to CMF.  The Advisor shall
provide periodic statements setting out certain details in relation to the
activities undertaken and of the performance of the Partnership during the
reporting period. The periodic statement shall include all information required
by Directive 2014/65/EU on markets in financial instruments, Regulation (EU) No
600/2014 on markets in financial instruments, and any secondary legislation,
rules, regulations and procedures made pursuant thereto (“MiFID”) to be provided
in such statements, including a statement of the contents and the valuation of
the Partnership, on a periodic basis which shall be at such frequency permitted
by applicable regulation and agreed with CMF. The basis of all valuations will
be as stated in the first periodic statement unless otherwise notified. Unless
otherwise agreed, the Advisor will not provide information about executed
transactions on a transaction-by-transaction basis. The Advisor further agrees
that it will convert foreign currency balances (not required to margin positions
denominated in a foreign currency) to U.S. dollars no less frequently than
monthly.  U.S. dollar equivalents in individual foreign currencies of more than
$100,000 will be converted to U.S. dollars within one business day after such
funds are no longer needed to margin non-U.S. dollar based positions.
(d)          The Advisor agrees to make all material disclosures to the
Partnership regarding itself and its principals as defined in Part 4 of the
CFTC’s regulations (“principals”), its manager(s), employees and member(s),
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or order. 
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by federal or state law
or NFA rule or order.  The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential. The Partnership
and CMF further acknowledge that the Advisor may disclose any confidential
information to a competent regulatory authority as may be required in order to
assist the Partnership and CMF in complying with its obligations under
applicable law in connection with the services provided under this Agreement;
provided that the Advisor will (i) promptly, but at least within 48 hours,
notify the Partnership and CMF of the intent to disclose such information, (ii)
seek and obtain the Partnership’s and CMF’s consent to such disclosure and (iii)
provide the Partnership and CMF with an opportunity to review the information to
be disclosed and coordinate with the Advisor in drafting any related disclosure.
3

--------------------------------------------------------------------------------

(e)          The Advisor understands and agrees that CMF may designate other
trading advisors for the Partnership and apportion or reapportion to such other
trading advisors the management of an amount of Net Assets of the Partnership
(as defined in Section 3(b) hereof) as it shall determine in its absolute
discretion.  The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.
(f)          CMF may, from time to time, in its absolute discretion, select
additional trading advisors and reapportion funds among the trading advisors for
the Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month.  The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor.  CMF will use its best efforts to give two days’ prior notice to
the Advisor of any reallocations or liquidations.
(g)          The Advisor shall assume financial responsibility for any errors
committed or caused by it in transmitting orders for the purchase or sale of
commodity interests for the Partnership’s account including payment to the
brokers of the floor brokerage commissions, exchange, NFA fees, and other
transaction charges and give-up charges incurred by the brokers on such trades. 
The Advisor shall have an affirmative obligation to promptly notify CMF in
accordance with the provisions of Section 8(a)(iii) of any errors (as described
above) with respect to the account, and the Advisor shall use its commercially
reasonable efforts to identify and promptly notify CMF of any order or trade
which the Advisor reasonably believes was not executed in accordance with its
instructions to any broker utilized to execute orders for the Partnership.
(h)          For the purposes of the rules and guidance contained in the
Handbook issued by the FCA (“FCA Rules”) and based on information obtained in
respect of CMF, the Advisor has categorized CMF, acting as agent for the
Partnership, as a professional client in relation to the services provided under
this Agreement. It is CMF’s sole responsibility to keep the Advisor informed
about any change to CMF’s circumstances which could affect the Advisor’s
categorization of CMF as a professional client. CMF acknowledges that it may
request that the Advisor considers its re-categorization as a retail client, but
it is not the Advisor’s policy to accept requests to be treated as a retail
client for any service under this Agreement.
(i)          Based on information provided by CMF, in providing the services,
the Advisor shall be responsible for assessing the suitability of investments
for CMF as required by the FCA Rules. The reason for assessing suitability is to
enable the Advisor to act in CMF’s best interests. As CMF is a professional
client, the Advisor is entitled to assume that CMF has the necessary level of
experience and knowledge in order to understand the risks involved in the
relevant transaction. CMF shall be responsible for ensuring that information
provided to the Advisor is kept accurate, complete and up to date so as to
enable the Advisor to assess suitability for CMF.
4

--------------------------------------------------------------------------------

2.          INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor
shall be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
3.          COMPENSATION.  (a) In consideration of and as compensation for all
of the services to be rendered by the Advisor to the Partnership under this
Agreement, the Partnership shall pay the Advisor (i) an incentive fee
(“Incentive Fee”) payable annually equal to 20% of New Trading Profits (as such
term is defined below) earned by the Advisor for the Partnership and (ii) a
monthly fee for professional management services (“Management Fee”) equal to
1/12 of 1.25% (1.25% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor (computed monthly by multiplying the Net Assets of the
Partnership allocated to the Advisor as of the last business day of each month
by 1.25% and dividing the result thereof by 12).
(b)          “Net Assets of the Partnership” shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and without regard to further
amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions, management fees, administrative fees, ongoing
selling agent fees or Incentive Fees payable as of the date of such
determination.
(c)          “New Trading Profits” shall mean the excess, if any, of Net Assets
of the Partnership managed by the Advisor at the end of the fiscal period over
Net Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital distributions, if any, made during the fiscal period decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts.  Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership.  Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  Ongoing
expenses include offering and organizational expenses of the Partnership.  No
Incentive Fee shall be paid to the Advisor until the end of the first calendar
year of the Advisor’s trading for the Partnership, which fee shall be based on
New Trading Profits (if any) earned from the commencement of trading by the
Advisor on behalf of the Partnership through the end of the first calendar year
of such trading (which for the avoidance of doubt, shall be December 31, 2019). 
Interest income earned, if any, shall not be taken into account in computing New
Trading Profits earned by the Advisor.  If Net Assets of the Partnership
allocated to the Advisor are reduced due to redemptions, distributions or
reallocations (net of additions), there shall be a corresponding proportional
reduction in the related loss carryforward amount that must be recouped before
the Advisor is eligible to receive another Incentive Fee.
5

--------------------------------------------------------------------------------

(d)          Annual Incentive Fees and monthly Management Fees shall be paid
within twenty (20) business days following the end of the period for which such
fee is payable.  In the event of the termination of this Agreement as of any
date which shall not be the end of a calendar year or a calendar month, as the
case may be, the annual Incentive Fee shall be computed as if the effective date
of termination were the last day of the then current year and the monthly
Management Fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
(e)          The Advisor shall separately provide information on costs and
associated charges to CMF including all information required by MiFID to be
provided in such disclosures.
(f)          The provisions of this Section 3 shall survive the termination of
this Agreement.
4.          RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by
the Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and
on behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, manager(s), employees and member(s) may
render advisory, consulting and management services to other clients and
accounts. The Advisor and its officers, manager(s), employees and member(s)
shall be free to trade for their own accounts and to advise other investors and
manage other commodity accounts during the term of this Agreement and to use the
same information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.
(b)          If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC‑, European Economic Area
(“EEA”) regulator-, or exchange‑imposed speculative position limits, the Advisor
agrees that it will promptly notify CMF in writing if the Partnership’s
positions are included in an aggregate amount which exceeds the applicable
speculative position limit.  The Advisor agrees that, if its trading
recommendations are altered because of the application of any speculative
position limits, it will not modify the trading instructions with respect to the
Partnership’s account in such manner as to affect the Partnership substantially
disproportionately as compared with the Advisor’s other accounts.  The Advisor
further represents, warrants and agrees that under no circumstances will it
knowingly or deliberately use trading programs, strategies or methods for the
Partnership that are inferior to strategies or methods employed for any other
client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies or risk parameters, accounts experiencing differing inflows or
outflows of equity, accounts that commence trading at different times, accounts
that have different portfolios or different fiscal years, accounts utilizing
different executing brokers and accounts with other differences, and that such
differences may cause divergent trading results.
6

--------------------------------------------------------------------------------

(c)          It is acknowledged that the Advisor and/or its officers,
manager(s), employees and member(s) presently act, and it is agreed that they
may continue to act, as advisor for other accounts managed by them, and may
continue to receive compensation with respect to services for such accounts in
amounts which may be more or less than the amounts received from the
Partnership.
(d)          The Advisor agrees that it shall make such information available to
CMF respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.
5.          TERM.  (a) This Agreement shall continue in effect until December
31, 2019 (the “Initial Termination Date”), unless otherwise terminated as set
forth in this Section.  If this Agreement is not terminated on the Initial
Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may terminate this Agreement upon 30 days’ notice to the
Advisor.  At any time during the term of this Agreement, CMF may elect to
immediately terminate this Agreement if (i) the Net Asset Value per Unit of the
Partnership shall decline as of the close of business on any day to $400 or
less; (ii) the Net Assets of the Partnership allocated to the Advisor, either
directly or indirectly through a master fund (adjusted for redemptions,
distributions, withdrawals or reallocations, if any) decline by 30% or more as
of the end of a trading day from such Net Assets of the Partnership’s previous
highest value; (iii) limited partners owning at least 50% of the outstanding
units of the Partnership (excluding interests owned by CMF, an affiliate of CMF
other than the Partnership, or any of their employees) shall vote to require CMF
to terminate this Agreement; (iv) the Advisor fails to comply with the material
terms of this Agreement; (v) CMF, in good faith, reasonably determines that the
performance of the Advisor has been such that CMF’s fiduciary duties to the
Partnership require CMF to terminate this Agreement; (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership; (vii) the Advisor fails to conform to
the CMF Trading Policies, as they may be changed from time to time; (viii) the
Advisor merges, consolidates with another entity, sells a substantial portion of
its assets (in each case, to the extent that Ulf Torvald Ek would no longer be
the controlling principal of Advisor), or the Advisor becomes bankrupt or
insolvent, (ix) Ulf Torvald Ek dies, becomes incapacitated for a period of at
least 20 consecutive business days, leaves the employ of the Advisor, ceases to
control the Advisor or is otherwise not managing the trading programs or systems
of the Advisor, (x) the Advisor fails to maintain its exemption from
registration as a commodity trading advisor with the CFTC pursuant to CFTC Rule
4.14(a)(10) (unless the Advisor registers as a commodity trading advisor with
the CFTC and becomes a member of NFA prior to losing such exemption), or its
registration or authorization with any other regulatory authority (including the
FCA) is terminated or suspended; or (xi) CMF reasonably believes in good faith
that the Advisor has contributed or may contribute to any material operational,
business or reputational risk to CMF or CMF’s affiliates.  This Agreement will
immediately terminate upon dissolution of the Partnership or upon cessation of
trading by the Partnership prior to dissolution.
7

--------------------------------------------------------------------------------

(b)          The Advisor may terminate this Agreement by giving not less than 30
days’ written notice to CMF (i) in the event that the CMF Trading Policies are
changed in such manner that the Advisor reasonably believes will adversely
affect the performance of its trading strategies; (ii) at any time after the
Initial Termination Date; or (iii) in the event that CMF or the Partnership
fails to comply with the terms of this Agreement.  The Advisor may immediately
terminate this Agreement if CMF’s registration as a commodity pool operator or
its membership in NFA is terminated or suspended.
(c)          Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
6.          INDEMNIFICATION.  (a)(i) In any threatened, pending or completed
action, suit, or proceeding to which the Advisor was or is a party or is
threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership’s assets by the Advisor or the
offering and sale of units in the Partnership, CMF shall, subject to subsection
(a)(iii) of this Section 6, indemnify and hold harmless the Advisor against any
loss, liability, damage, fine, penalty, obligation, cost, expense (including,
without limitation, attorneys’ and accountants’ fees, collection fees, court
costs and other legal expenses), judgments and awards and amounts paid in
settlement actually and reasonably incurred by it in connection with such
action, suit, or proceeding if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute gross negligence,
bad faith, recklessness, intentional misconduct, or a breach of its fiduciary
obligations to the Partnership as a commodity trading advisor, unless and only
to the extent that the court or administrative forum in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all circumstances of the case, the Advisor is fairly
and reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper; and further provided that no
indemnification shall be available from the Partnership if such indemnification
is prohibited by Section 16 of the Partnership Agreement.  The termination of
any action, suit or proceeding by judgment, order or settlement shall not, of
itself, create a presumption that the Advisor did not act in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership.
8

--------------------------------------------------------------------------------

(ii)            Without limiting subsection (i) above, to the extent that the
Advisor has been successful on the merits or otherwise in defense of any action,
suit or proceeding referred to in subsection (i) above, or in defense of any
claim, issue or matter therein, CMF shall indemnify the Advisor against the
expenses (including, without limitation, attorneys’ and accountants’ fees)
actually and reasonably incurred by it in connection therewith.
(iii)          Any indemnification under subsection (i) above, unless ordered by
a court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subsection
(i) above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
(iv)          In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees, court
costs and other legal expenses) incurred in connection therewith.
(v)          As used in this Section 6(a), the term “Advisor” shall include the
Advisor, its affiliates, principals, officers, manager(s), employees and
member(s) and the term “CMF” shall include the Partnership.
(b)          (i) The Advisor agrees to indemnify, defend and hold harmless CMF,
the Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved gross
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (ii) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.
(ii)          In the event CMF, the Partnership or any of their affiliates is
made a party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, manager(s), partners,
employees and member(s) unrelated to CMF’s or the Partnership’s business, the
Advisor shall indemnify, defend and hold harmless CMF, the Partnership or any of
their affiliates against any loss, liability, damage, fine, penalty, obligation
cost or expense (including, without limitation, attorneys’ and accountants’
fees, collection fees, court costs and other legal expenses) judgments, awards
and amounts including amounts paid in settlement incurred in connection
therewith.
9

--------------------------------------------------------------------------------

(c)          In the event that a person entitled to indemnification under this
Section 6 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
(d)          None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.
(e)          The provisions of this Section 6 shall survive the termination of
this Agreement.
7.          REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a)          The Advisor represents and warrants that:
(i)          All information with respect to the Advisor and its principals and
the trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading.  All references to the Advisor and its principals, if any, in the
Partnership’s current Private Placement Offering Memorandum and Disclosure
Document (the “Memorandum”) or a supplement thereto will, after review and
approval of such references by the Advisor prior to the use of such Memorandum
in connection with the offering of Partnership units, be accurate in all
material respects, except that with respect to pro forma or hypothetical
performance information in such Memorandum, if any, this representation and
warranty extends only to any underlying data made available by the Advisor for
the preparation thereof and not to any hypothetical or pro forma adjustments.
(ii)          The information with respect to the Advisor set forth in the
actual performance tables in the Memorandum, if any, is based on (a) all of the
customer accounts managed on a discretionary basis by the Advisor’s principals
and/or the Advisor during the period covered by such tables and required to be
disclosed therein, or (b) with the written consent of CMF, a representative
account of the Program.  Such performance has been prepared by the Advisor or
its agents in accordance with applicable CFTC and NFA rules and guidance,
including, but not limited to, CFTC Rule 4.25.  The annual financial statements
of Northlander Commodity Master Fund, Ltd. for the period January 1, 2017
through December 31, 2017 have been examined by an independent certified public
accountant and the report thereon has been provided to CMF.
10

--------------------------------------------------------------------------------

(iii)          The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and claims
an exemption from registration as a commodity trading advisor pursuant to CFTC
Rule 4.14(a)(10) and is in compliance with any other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder.  The Advisor agrees to maintain such exemption from registration as a
commodity trading advisor pursuant to CFTC Rule 4.14(a)(10), or, in the
alternative, to register as a commodity trading advisor with the CFTC and become
a member of NFA, and maintain any other registrations and licenses during the
term of this Agreement.
(iv)          The Advisor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
necessary power and authority to enter into this Agreement and to provide the
services required of it hereunder.
(v)          The Advisor will not, by acting as a commodity trading advisor to
the Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
(vi)          This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
(vii)          At any time during the term of this Agreement that an offering
memorandum or a prospectus relating to the Partnership units is required to be
delivered in connection with the offer and sale thereof, the Advisor agrees upon
the request of CMF to promptly provide the Partnership with such information as
shall be necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
(b)          CMF represents and warrants for itself and the Partnership that:
(i)          CMF is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has full
limited liability company power and authority to perform its obligations under
this Agreement.
(ii)          CMF and the Partnership have the capacity and authority to enter
into this Agreement on behalf of the Partnership.
(iii)          This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv)          CMF will not, by acting as the general partner to the Partnership
and the Partnership will not, breach or cause to be breached any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound which would materially limit or affect the performance of its
duties under this Agreement.
11

--------------------------------------------------------------------------------

(v)          CMF is registered as a commodity pool operator and is a member of
NFA, and it will maintain and renew such registration and membership during the
term of this Agreement.
(vi)          The Partnership is a limited partnership duly organized and
validly existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(vii)          The Partnership is a qualified eligible person as defined in CFTC
Rule 4.7.
(viii)          Any restrictions to which CMF and the Partnership are subject
relating to this Agreement or any transaction contemplated by this Agreement and
the level of risk to be reflected in the Advisor’s exercise of discretion
(whether as a matter of legislation, its governing documentation or otherwise),
including their ability to bear losses and their risk tolerance, have been
notified to the Advisor and the Advisor shall be entitled to assume that no
restrictions other than those notified to it apply.
(ix)          CMF has read and understood the risk disclosures that have been
separately notified to CMF by the Advisor and which provide a description of the
nature and risks of financial instruments including appropriate guidance on, and
warnings of, the risks associated with investments in financial instruments or
in respect of particular investment strategies.
(x)          Information or documentation provided by CMF or its agents to the
Advisor pursuant to this Agreement is accurate, complete, up-to-date and not
misleading in any respect and CMF has notified the Advisor of all such
information which is reasonably relevant to the performance of the Advisor’s
duties under this Agreement.
(xi)          CMF has received, read and fully understands a detailed
description of the Advisor’s trading strategies, and it and its advisors have
had the opportunity to ask questions of and receive answers from the Advisor and
its principals concerning such strategies.
(c)          All representations, warranties and covenants contained in this
Agreement shall be continuing during the term of this Agreement and the
provisions of this Agreement shall survive the termination of this Agreement
with respect to any matter arising while this Agreement was in effect.  Each
party hereby agrees that as of the date of this Agreement it is, and during its
term shall be, in compliance with its representations, warranties and covenants
herein contained.  In addition, if at any time any event occurs which would make
any of such representations, warranties or covenants not true, the affected
party will use its best efforts to promptly notify the other parties of such
fact.
8.
COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.


(a)
The Advisor agrees as follows:

12

--------------------------------------------------------------------------------

(i)          In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable laws, including rules and regulations of
the FCA, CFTC, NFA, swap execution facility and/or the commodity exchange on
which any particular transaction is executed.
(ii)          The Advisor will promptly notify CMF, in writing, of the
commencement of any investigation, suit, action or proceeding involving the
Advisor or any of its affiliates, officers, manager(s), employees and member(s),
agents or representatives, where such action is (a) taken either in relation to
the business of the Advisor or (b) adversely affects the business of the
Advisor, regardless of whether such investigation, suit, action or proceeding
also involves CMF.  The Advisor will provide CMF with copies of any
correspondence (including, but not limited to, any notice or correspondence
regarding the violation, or potential violation, of position limits) from or to
the CFTC, NFA, any other regulator, or any commodity exchange in connection with
an investigation or audit of the Advisor’s business activities. This Section
shall not require the Advisor to provide all correspondence with the NFA during
the course of a routine compliance examination. The Advisor will provide NFA’s
customary report of findings at the conclusion of a routine compliance
examination.
(iii)          In the placement of orders for the Partnership’s account and for
the accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review and reconcile
the Partnership’s positions, prices and equity in the account managed by the
Advisor daily and, within two business days, to notify, in writing, the broker
and CMF and the Partnership’s brokers of (A) any error committed by the Advisor
or its principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
(iv)          The Advisor will maintain a net worth of not less than $250,000
during the term of this Agreement.
(v)          The Advisor will promptly notify CMF if it furnishes commodity
trading advice to 12 persons located in the United States during the course of
any preceding 12 month period.
(vi)          The Advisor will use its commercially reasonable efforts to close
out all futures positions prior to any applicable delivery period, and will use
its commercially reasonable efforts to avoid causing the Partnership to take
delivery of any commodity.
(vii)          The Advisor will update any information previously provided to
CMF under the Agreement, including, without limitation, information referenced
in Section 7(a)(i) hereof
13

--------------------------------------------------------------------------------

(viii)          The Advisor shall promptly notify CMF when the Advisor’s open
positions maintained by the Advisor exceed the Advisor’s applicable speculative
position limits.
(ix)          Subject to the receipt from CMF of specific instructions in
relation to the execution of orders, the Advisor will at all times comply with
its policy relating to the execution of orders and decisions to deal on behalf
of clients as required by the FCA Rules and as amended by the Advisor from time
to time (“Order Execution Policy”) and will act in the best interests of CMF.
(x)          The Advisor will keep or cause to be kept records of investments,
sales, disbursements and other transactions carried out by the Advisor under
this Agreement in accordance with applicable law.
(b)          CMF agrees for itself and the Partnership that:
(i)          CMF and the Partnership will comply with all applicable laws,
including rules and regulations of the CFTC, NFA, swap execution facility and/or
the commodity exchange on which any particular transaction is executed, to the
extent that the failure to so comply would have a materially adverse effect on
CMF’s ability to act as described herein, the Partnership Agreement and in the
Memorandum.
(ii)          CMF will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.
(iii)          CMF or the selling agents for the Partnership have policies,
procedures, and internal controls in place that are reasonably designed to
comply with applicable anti-money laundering laws, rules and regulations,
including applicable provisions of the USA PATRIOT Act.  CMF or the selling
agents for the Partnership have Customer Identification Programs (“CIP”), which
require the performance of CIP due diligence in accordance with applicable USA
PATRIOT Act requirements and regulatory guidance.  CMF or the selling agents for
the Partnership also have policies, procedures, and internal controls in place
that are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control. CMF or the selling agents for the Partnership has policies and
procedures in place reasonably designed to comply with Section 312 of the USA
PATRIOT Act, including processes reasonably designed to identify clients that
may be senior foreign political figures1, in accordance with applicable
requirements and regulatory guidance, and to conduct enhanced scrutiny on such
clients where required under applicable law.  In addition, CMF or the selling
agents for the Partnership has policies and procedures in place reasonably
designed to prohibit accounts for foreign shell banks2 in compliance with
Sections 313 & 319 of the USA PATRIOT Act.



--------------------------------------------------------------------------------

1 A "senior foreign political figure" is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise.  In
addition, a "senior foreign political figure" includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure.  For purposes of this definition, a "senior official" or
"senior executive" means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An "immediate family
member" of a senior foreign political figure means spouses, parents, siblings,
children and a spouse's parents and siblings. A "close associate" of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.
2 The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority.  In
addition, a shell bank generally does not employ individuals or maintain
operating records.

14

--------------------------------------------------------------------------------

(iv)          The Advisor and any affiliate may effect transactions in which the
Advisor, any affiliate, another client of the Advisor or of an affiliate has,
directly or indirectly, a material interest or a relationship of any description
with another party, which involves or may involve a potential conflict with the
Advisor’s duty to CMF. The Advisor will ensure that such transactions are
effected on terms which are not materially less favorable to CMF than if the
conflict or potential conflict had not existed. Any conflicts which the Advisor
is not able to prevent or manage effectively shall be promptly disclosed by the
Advisor to CMF. The Advisor’s policy relating to the identification of conflicts
of interest that arise, or may arise, when providing services and whose
existence may damage the interests of clients and that specifies procedures in
order to prevent or manage such conflicts as required by the FCA Rules and as
amended by the Advisor from time to time (“Conflicts of Interest Policy”) sets
out types of actual or potential conflicts of interest which affect the
Advisor’s business and provides details of how these are identified, prevented
or managed. A summary of the Conflicts of Interest Policy has been separately
notified to CMF. Further details of the Conflicts of Interest Policy are
available to CMF on request.
(v)          In respect of certain commodity derivative contracts, position
limits may be imposed by an EEA regulator, including the FCA, and position
management controls may be imposed by a trading venue. The Advisor shall not
assume regulatory responsibility for ensuring that CMF complies with any
position limit that an EEA regulator, including the FCA, might apply to any
commodity derivatives held by the Partnership, provided, that the Advisor shall
be responsible for ensuring that the Advisor complies with any position limit
that an EEA regulator, including the FCA, might apply to any commodity
derivatives traded by the Advisor, including any commodity derivatives traded
for the Partnership’s account.  Subject to Section 4(b), the Advisor shall be
expressly permitted to reduce or close out a position entered into on the
Partnership’s behalf to the extent required by the trading venue or its rules or
where the Advisor reasonably considers this necessary to comply with such rules.
CMF acknowledges that the Advisor, when dealing with certain counterparties in
providing the services under this Agreement, may be required to act in
accordance with certain requirements, including any relevant rules and
regulations of such counterparties, and, subject to Section 6(b), accepts any
losses that may result from the Advisor so acting.
15

--------------------------------------------------------------------------------

(vi)          Subject to Section 1(b), CMF consents to the Order Execution
Policy. In particular, CMF agrees that the Advisor may trade outside of a
trading venue (within the meaning of the FCA Rules).
(vii)          The Advisor may aggregate orders on behalf of CMF with those of
its other clients and clients of its affiliates. The Advisor will allocate such
orders in accordance with Section 4 and Section 8(b)(iii) of this Agreement, the
requirements of the FCA Rules and the applicable rules and regulations of the
CFTC, NFA and any swap execution facility or commodity exchange on which such
order was executed. CMF acknowledges and agrees that aggregation may operate to
the advantage or disadvantage of CMF and/or the Partnership.
(viii)          CMF acknowledges that certain of its transactions may be subject
to MiFID, which applies certain transaction and position reporting obligations
in respect of assets in the Partnership, including, but without limitation, the
procurement of a valid code made up of 20 alphanumerical digits which is used to
uniquely identify every legal entity or structure, in any jurisdiction that is
party to a financial transaction (“Legal Entity Identifier”) for the
Partnership. CMF undertakes to provide in timely fashion all such information
(including, but not limited to, the Partnership’s Legal Entity Identifier) and
documentation and to promptly take all such action as the Advisor may from time
to time reasonably require in relation to the MiFID transaction and position
reporting obligations.
(ix)          CMF acknowledges that certain information about transactions the
Advisor wishes to and does enter into on CMF’s behalf may be made public and
that the Advisor will be required to report the details of certain transactions
to the FCA, in some cases, via third parties, in accordance with applicable law.
(x)          The Advisor may receive research materials or services in return
for direct payments by the Advisor out of its own resources.
9.          DATA PROTECTION.
(a)          Each party will comply with all applicable statutes and regulations
in any jurisdiction pertaining to the processing of any information relating to
an identified or identifiable natural living person (“Personal Data”), including
the privacy and security of Personal Data (“Data Protection Laws”).
(b)          In order to provide the services the Advisor may need to:
(i)          communicate with CMF’s owners, officers, and employees (“Client
Contacts”) in relation to the services;
(ii)          process identification details of Client Contacts in order to
confirm their identities;
(iii)          check such Personal Data to meet the Advisor’s compliance and
regulatory duties; and/or
16

--------------------------------------------------------------------------------

(iv)          transfer such Personal Data outside the EEA and the UK and
disclose it to anti-fraud organizations and law enforcement or regulatory
agencies anywhere in the world, and the Advisor will be acting as a data
controller in respect of such processing.
(c)          Where CMF provides the Advisor with Client Contact details or where
requested to do so by the Advisor, CMF, on behalf of the Partnership, will
notify such individuals that the Advisor may need to process their Personal Data
for the purposes set out in Section 9(b).
(d)          The Advisor will maintain a data protection fair processing notice
on its website setting out the details of such processing and all other
information required by, and in compliance with, Data Protection Laws, which CMF
will also refer Client Contacts to when it makes a notification under Section
9(c).
(e)          For the avoidance of doubt, except as set out above, the Advisor
shall be responsible for providing notices and obtaining any consents in
relation to the processing of Client Contacts’ Personal Data, including in
relation to marketing.
10.          COMMUNICATIONS AND TAPING.
(a)          Subject to compliance with applicable law, any party may record
telephone conversations with the other. The Advisor may record or monitor
telephone conversations and other communications with or by CMF (including
mails, emails or documentation of client orders made at meetings). CMF agrees
that the Advisor may deliver copies or transcripts of such recordings to any
court or competent authority; provided that the Advisor will (i) promptly, but
at least within 48 hours, notify CMF of the intent to deliver such copies and
recordings; (ii) seek and obtain CMF’s consent to such delivery and (iii)
provide CMF with an opportunity to review such copies or transcripts and oppose
such delivery. A copy of any such conversations with CMF and communications with
CMF will be available on request for a period of five years (or, where requested
by the FCA, for a period of up to seven years) from the date when the record is
made.
(b)          The Advisor will communicate with CMF and the Partnership in
English and, subject to Section 15, will communicate with CMF and the
Partnership as considered appropriate, including through the Advisor’s website,
by email or otherwise.
11.          COMPLAINTS AND COMPENSATION.
(a)          All formal complaints by CMF relating to the services provided by
the Advisor under this Agreement should in the first instance be made in writing
to the compliance officer of the Advisor. Subsequently, CMF may have a right to
complain directly to the UK Financial Ombudsman Service. A copy of the Advisor’s
complaints management policy is available on request and will otherwise be
provided in accordance with the FCA Rules.
(b)          CMF may be entitled to compensation from the UK Financial Services
Compensation Scheme if the Advisor cannot meet its obligations. This depends on
the type of business and the circumstances of the claim. Generally, a
professional client will not be eligible for compensation.
17

--------------------------------------------------------------------------------

12.          COMPLETE AGREEMENT.  This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof.
13.          ASSIGNMENT.  This Agreement may not be assigned by any party
without the express written consent of the other parties. Notwithstanding the
foregoing, the Advisor may, at any time prior to the date set for the UK to
cease being a member of the European Union (“EU”) or  December 31, 2020 if the
withdrawal agreement and transition period are agreed with 60 calendar days’
prior written notice to CMF and the Partnership, transfer its rights and
obligations in this Agreement to an affiliate based within a member state of the
EU (a “Transfer Affiliate”), which may then delegate the provision of some or
all of the services to the Advisor; provided, however, that any Transfer
Affiliate shall have all the necessary registrations, licenses or exemptions
therefrom required to provide the services contemplated under this Agreement
including, but not limited to, (i) registration or valid exemption from
registration as a commodity trading advisor with the CFTC and (ii) NFA
membership, if required.
14.          AMENDMENT.  This Agreement may not be amended except by the written
consent of the parties.
15.          NOTICES.  All notices, demands or requests required to be made or
delivered under this Agreement shall be effective upon actual receipt and shall
be made either by electronic (email) copy or in writing and delivered personally
or by registered or certified mail, return receipt requested, postage prepaid,
or by expedited courier to the addresses below or to such other addresses as may
be designated by the party entitled to receive the same by notice similarly
given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue,
New York, New York 10036
Attention:  Patrick Egan
Email:  patrick.egan@morganstanley.com
If to the Advisor:
Northlander Commodity Advisors LLP
Shearwater House
21 The Green
Richmond
London
TW9 1PX
Email:  ulf.ek@northlander-advisors.com
nisha.arora@northlander-advisors.com
18

--------------------------------------------------------------------------------

with a copy to:
Eric Wagner
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, 18th Floor
New York, NY 10176


Email:  ewagner@kkwc.com
16.          GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
17.          ARBITRATION.  The parties agree that any dispute or controversy
arising out of or relating to this Agreement or the interpretation thereof,
shall be settled by arbitration in accordance with the rules, then in effect, of
NFA or, if NFA shall refuse jurisdiction, then in accordance with the rules,
then in effect, of the American Arbitration Association; provided, however, that
the power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New York City.  Judgment upon any award made by the arbitrator may
be entered in any court of competent jurisdiction.
18.          NO THIRD PARTY BENEFICIARIES.  There are no third party
beneficiaries to this Agreement, except that certain persons not party to this
Agreement may have rights under Section 6 hereof.
19.          COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.
PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. 
THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.


19

--------------------------------------------------------------------------------


YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 
CERES MANAGED FUTURES LLC


 
By
 /s/ Patrick T. Egan  

Patrick T. Egan
   
President and Director
     

CERES TACTICAL COMMODITY L.P.



By:  Ceres Managed Futures LLC
 

(General Partner)


 
By
/s/ Patrick T. Egan
   
Patrick T. Egan
   
President and Director
     

NORTHLANDER COMMODITY ADVISORS LLP


       
By:
______________________________    
Name:
   
Title:
     

By:
______________________________
   
Name:
   
Title:





20

--------------------------------------------------------------------------------

APPENDIX A
Description of Program
Northlander Commodity Advisors LLP (“Northlander”) is a London, UK based
investment firm which was launched in March 2012 by founder and Chief Investment
Officer, Ulf Ek. Northlander Commodity Program (the “Program”) is a commodity
focused trading program which invests in energy products globally, but with an
emphasis on European power, European gas, European emissions, and international
coal markets. The Program is an absolute return strategy which seeks to identify
value in mispriced markets through careful fundamental analysis by focusing on
market dynamics and market structure and then expressing their thesis through
their proprietary portfolio construction and risk management procedures.


21

--------------------------------------------------------------------------------

APPENDIX B
CMF Trading Policies
1.
The Partnership will invest its assets only in commodity interests that an
advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions.  Sufficient volume, in this context, refers to a level of
liquidity that an advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2.
The Adviser will not initiate additional positions in any commodity interest if
these positions would result in aggregate positions requiring margin of more
than 66 2/3% of the Partnership’s net assets allocated to that advisor.  To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts: (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange;
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3.
The Partnership may occasionally accept delivery of a commodity.  Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.

4.
The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5.
The Partnership will not utilize borrowings except short‑term borrowings if the
Partnership takes delivery of any cash commodities.

6.
The Advisor may from time to time employ trading strategies such as spreads or
straddles on behalf of the Partnership.  The term “spread” or “straddle”
describes a commodity futures trading strategy involving the simultaneous buying
and selling of futures contracts on the same commodity but involving different
delivery dates or markets and in which the trader expects to earn a profit from
a widening or narrowing of the difference between the prices of the two
contracts.





7.
The Partnership will not permit the churning of its commodity trading accounts. 
The term “churning” refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.





22

--------------------------------------------------------------------------------

APPENDIX C
List of Commodity Interests
Product Name
Ticker
Sector
NYM API2 QTR
COA
Coal
ICEEU NWCSTL Q
FK
Coal
ICEEU NWCSTL Q
FK
Coal
NYM API2 CAL
LWL
Coal
NYM COAL API2
MFE
Coal
NYM COAL API4
MFW
Coal
ICEEU ROTTERDM
TM
Coal
ICE RDAM COAL
XA
Coal
NYM LLSARGCAL
XAA
Coal
ICEEU RTTRDM Q
XE
Coal
ICE RICH COAL
XO
Coal
ICEEU RCHBAY Q
XS
Coal
ICE NEWC COAL
XW
Coal
ICEEU NEWCASTL
YJ
Coal
EEX F7BY FR
FAA
European Power
EEX F7BM FR
FAC
European Power
EEX PHX BS MTH
GI
European Power
EEX PHEL BS W3
GIB
European Power
EEX PHEL BS W2
GIB
European Power
EEX PHEL BS W5
GIB
European Power
EEX PHX BS QTR
GT
European Power
EEX PHX PK QTR
HI
European Power
EEX PHX BS YR
HP
European Power
NPL MTH FWD
NORM
Nordpool
NPL QTR FWD
NORQ
Nordpool
NPL YEAR FWD
NORY
Nordpool
IPE GAS-NBP MO
FN
UK Gas



23